         Case 3:20-cr-00389-DCG Document 39 Filed 02/14/20 Page 1 of 4

            Case 3:20-cr-00389-DCG Document 26 Filed 02/12/20 Page 8of 12



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                         EL PASO DIVISION

    UNITED STATES OF AMERICA,                    §
                                                 §
       Plaintiff,                                g
                                                 § CRIMINAL NO. EP-20-CR-0389-DCG

                                                 §
   PATRICK WOOD CRUSIUS,                         §
                                                 §
       Defendant.                                §

                      PROTECTIVE ORDER GOVERNING DISCOVERY
         Upon the motion ofthe Government, and for good cause shown, pursuant to Fed. R. Grim.
 P. 16(d) and 18 U.S.C. §3771(a)(1) and (8), it is hereby ORDERED:
         1. This Protective Order governs all discovery material in any format (written or
 electronic) that is produced by the Government in discovery in the above captioned case.
        2. Discovery in this case is voluminous and many of these materials and documents
include personally identifiable information (PII) such as Social Security numbers, dates ofbirth,
addresses, financial account numbers, and other personal identifiers. Included in the discovery are
crime scene photos, as well as law enforcement sensitive materials.
        3. Disclosure of discovery material will be restricted to the state prosecution team, the
federal defense team and the state defense team ("authorized persons") with the limited exceptions
discussed below. "State prosecution team" shall be limited to employees of the 34^'' Judicial
District, District Attorney's Office and any experts retained by same. "Defense team" shall be
limited to criminal attorneys ofrecord for the Defendant and any ofthe following people working
on this matter under the supervision ofthe criminal attorneys ofrecord: attorneys, investigators,
paralegals, law clerks, testifying and consulting experts, and legal assistants. For purposes ofthis
          Case 3:20-cr-00389-DCG Document 39 Filed 02/14/20 Page 2 of 4

            Case 3:20-cr-00389-DCG Document 26 Filed 02/12/20 Page 9of 12


  Order, "defense team" does not include the Defendant. Members of the defense team shall not
  disclose discovery materials or their contents, directly or indirectly, to any persons outside ofthe
  defense team, except as specifically set forth below.
          4. The state prosecution team shall inform any one ofthe state criminal defense attorneys
  of record to whom disclosure of discovery material obtained from the United States Attorney's
  Office - El Paso Division is made ofthe existence and terms ofthis Protective Order and obtain a
  signed acknowledgement.

         5. Defendant's attorneys shall inform any member of the defense team to whom
 disclosure of discovery material is made of the existence and terms of this Protective Order and
 obtain a signed acknowledgment by the defense team member.
         6. Defendant's attorneys shall not disclose the state discovery to athird party unless this
 court, having considered the privacy and security interests of victims and witnesses, determines
 that there is good cause for the disclosure. Ifthis court grants disclosure ofthe state discovery, the
 defense team shall redact personally identifiable information (PII) before sharing the state
discovery with the Defendant or a witness.

        7. Members of the defense team shall retain custody of all copies of the discovery
material, except as discussed below with regard to Defendant review. Members ofthe defense
team shall use discovery material only for the purpose ofpreparing adefense to the charges in this
action. Members ofthe defense team may review the discovery material with Defendant and
witnesses for purposes of trial preparation, provided that witnesses may review the material only
in the presence ofamember ofthe defense team and may not take notes regarding the content of
the discovery material. These restrictions, however, do not apply to expert witnesses who may
need to independently review and retain some discovery in order to do their jobs. In the event that
         Case 3:20-cr-00389-DCG Document 39 Filed 02/14/20 Page 3 of 4

           Case 3:20-cr-00389-DCG Document 26 Filed 02/12/20 Page 10 of 12


  an expert witness needs to retain discovery documents as part ofhis or her preparation, said expert
  must sign aconfidentiality agreement making them subject to the authority ofthis Court ifthey
  violate it. At the conciusion oftheir expert role in the case, all such material must be returned to
  defense counsel.

          8. Defense counsel may provide discovery to Defendant, subject to the following
  conditions:

         a) Defendant shall use discovery material only for the purpose of assisting the defense
             team with preparing a defense to the charges in this action;
         b) DefendMt may not provide copies of the discovery material to any third parties and
             may only review the discovery material either alone or in the presence ofthe defense
             team;

         c) Defendant shall only be pemitted to review his copy of the discovery material in the
             courthouse itself, or facilities approved by the detention center detained at for this
             purpose, on detention center-approved computers, or in hard copies maintained by the
             detention center staff while not in use by the Defendant; and
        d) Defendant shall not be permitted to maintain acopy ofthe discovery material, or any
            notes made while reviewing that material, in his cell.

        9. To the extent any material is produced by the Government to Defendant or Defendant's
counsel by mistake, the Government shall have the right to request the return ofthe material and
shall do so mwriting. Within five days of the receipt of such arequest, the defense team shall
return all such material if in hard copy, and in the case of electronic materials, shall certify in
writing that all copies ofthe specified material have been deleted from any location in which the
material was stored.

        10. Any discovery material that the defense team files with the Court in connection with
pre-trial motions, trial, or other matters before the Court, shall be filed under seal and shall remain
sealed until otherwise ordered bythe Court.
       Case 3:20-cr-00389-DCG Document 39 Filed 02/14/20 Page 4 of 4
        Case 3:20-cr-00389-DCG Document 26               Filed 02/12/20 Page 11 of 12




       11. This Protective Order may be modified, as necessary, by filing with the Court a

Stipulated Order Modifying the. Protective Order or by order of the Court after service of the

defense motion uponthe Government and hearing withthe court.After obtaininga modified order

from the Court, any discovery material the defense team files with any Court or tribunal in

connection with post-conviction matters, or any matters before any Court or tribunal, shall be filed

under seal and shall remain sealed until otherwise ordered by the Court.



       Signed this
                      /A'^
                     I y day ofFebruary, 2020.



                                      HOND^BLE DAVIDS GUADERRAMA
                                      UNITED STATES DISTRICT COURT JUDGE
